Citation Nr: 0421762	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  03-09 342	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
November 1967.  
In May 1999, the RO denied service connection for tinnitus.  
The veteran did not appeal the adverse determination.  As a 
result, the May 1999 RO decision is final.  Thus, new and 
material evidence is needed to reopen the claim.  38 U.S.C.A. 
§ 5108, 7105.  In February 2003, the RO reopened the claim of 
service connection for tinnitus and then denied the claim.  
Irrespective of the RO's action in February 2003, the Board 
must decide whether the veteran has submitted new and 
material evidence to reopen the claim of service connection 
for tinnitus.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Thus, the Board has recharacterized the issues as 
stated on the cover page.  


FINDINGS OF FACT

1.  In a May 1999 decision, the RO denied the claim of 
service connection for tinnitus.  The veteran did not appeal 
the adverse determination and thus, it became final.

2.  The evidence received since the May 1999 RO decision is 
cumulative or redundant of evidence previously of record at 
the time of the May 1999 decision and it does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

The veteran has not submitted new and material evidence since 
the final RO decision in May 1999, and thus the claim of 
service connection for tinnitus is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Requirements

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."

The Board finds that the notice requirements of the VCAA have 
been satisfied in the instant case.  In a September 2002 
letter, the RO informed the veteran that in order to reopen 
his claim for service connection for tinnitus from May 1999, 
which had not been appealed in a timely manner and was now 
final, he would have to submit "new and material evidence".  
He was told that "new evidence" was defined as evidence 
submitted to VA for the first time.  The veteran was told 
that cumulative evidence that tended to reinforce a 
previously established point was not new.  Finally, he was 
informed that "material evidence" was defined as 
information that bore directly and substantially upon the 
issue for consideration.  

The letter also informed the veteran that VA would obtain his 
service medical records and, if necessary, his other military 
service records; would get any VA medical records that he 
told them about; and would schedule him a VA examination, if 
necessary.  VA also informed the veteran that they would 
request any other medical records that the veteran told them 
about.  

In light of the foregoing, the Board finds that the RO's 
notice letter in September 2002 complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, this was done.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to the September 2002 VA notice.  Throughout the appeal 
process, VA has made reasonable efforts to obtain relevant 
records identified by the veteran.  The VA has obtained the 
veteran's private treatment records.  The VA attempted to 
gather records from PhD Karl Hattler, but was told that there 
were no records on the veteran.  The veteran has not 
identified any additional evidence pertinent to this claim 
that is not already of record, and there are no additional 
records to obtain.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  As such, the veteran is not prejudiced by an 
adjudication of his claim at this juncture.

II.  New and material evidence to reopen the claim of service 
connection for tinnitus

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In a May 1999 rating decision, the RO denied the veteran's 
claim of service connection for tinnitus.  The veteran did 
not appeal the adverse determination.  As the veteran did not 
appeal this adverse determination, the May 1999 decision 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103.

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed. 38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).

When the RO denied the veteran's claim of service connection 
for tinnitus in May 1991, it found that the evidence of 
record did show that tinnitus occurred in service or that it 
was caused by service.

The Board observes that the evidence on file at the time of 
the May 1999 RO decision included the veteran's service 
medical records which are negative for any complaints or 
diagnosis of tinnitus.  An August 1967 separation examination 
report shows that the veteran's ears were normal.  Also of 
record were outpatient treatment reports from 1997 to 1998.  
These reports reveal that the veteran was treated for 
tinnitus and that he reported a history of having noise 
exposure in service and following service.  A July 1998 
application for benefits reveals that the veteran reported 
that his tinnitus began in 1967.

Evidence received following the final May 1999 decision 
includes a report of the veteran's employment history, a 
January 2003 VA examination report, June 2003 hearing 
transcript and outpatient treatment reports.  Treatment 
reports from 1999 to 2003 continue to show complaints of 
tinnitus and treatment for the condition.  The reports show 
that the veteran's tinnitus is due to hearing loss.  The 
treatment reports are cumulative of evidence previously of 
record and therefore cannot be considered new evidence.  The 
records are not material because none of the reports link the 
veteran's hearing loss to service.  During a January 2003 VA 
examination, the veteran reported that tinnitus began while 
he was in the military.  The audiologist stated that the 
veteran's report of tinnitus while consistent with high 
frequency hearing loss noted in the audiometric exams cannot 
be tied to any service-connected hearing loss.  The 
audiologist stated the thresholds obtained were significantly 
worse than any thresholds obtained at either the enlistment 
or discharge physical and suggest significant acoustic trauma 
following his discharge from service.  The audiologist 
concluded that the veteran's tinnitus is as likely as not 
secondary to hearing loss threshold shifts following 
discharge from service.  While the January 2003 VA 
examination report is new, it is not material.  In this 
regard, the report does not link any current tinnitus to 
service or to any incident thereof.  In fact, the report 
suggests that tinnitus is related to postservice hearing 
loss.  

During a June 2003 RO hearing, the veteran testified that he 
first noticed that he had tinnitus following his discharge 
from service.  He claimed that his current tinnitus was due 
to noise exposure in service.  His hearing testimony is 
neither new nor material.  The hearing testimony is 
cumulative of the assertions made at the time of the May 1999 
final RO decision and the testimony is not material as the 
veteran is not competent to give opinions regarding the 
etiology of a condition.  Grottveit v. Brown, 5 Vet.App. 91 
(1993).

In light of the foregoing, the Board concludes that new and 
material evidence to 





	(CONTINUED ON NEXT PAGE)


reopen the claim of service connection for bilateral hearing 
loss has not been received.  Consequently, the claim must be 
denied.


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for tinnitus, the appeal is 
denied. 



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



